Citation Nr: 0310542	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of a bipolar disorder, rated as 50 percent 
disabling from April 14, 1998 and as 70 percent disabling 
from September 20, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1987 to April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The case was previously before the Board in August 2001, when 
it was remanded for medical records, examination of the 
veteran, medical opinions and compliance with the Veterans 
Claims Assistance Act of 2000.  The requested development was 
completed.  The issues in August 2001 were an evaluation in 
excess of 50 percent for the service-connected bipolar 
disorder and entitlement to a total disability rating based 
on individual unemployability (TDIU).  The RO granted a 70 
percent rating and TDIU for part of the period.  The veteran 
did not appeal the effective date of the TDIU rating.  The 
Board now proceeds with its review of the appeal for higher 
schedular evaluations.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Prior to July 22, 1998, the veteran's service-connected 
bipolar disorder did not exceed the disability level 
associated with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

3.  As of July 22, 1998, the service-connected bipolar 
disorder resulted in total occupational and social 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
service-connected bipolar disorder were not met prior to July 
22, 1998.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9432 (2002).  

2.  The criteria for a 100 percent rating for the service-
connected bipolar disorder were met as of July 22, 1998.  
38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 9432 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  Further, implementing 
regulations have been published.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Except for amendments 
not applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA. See 66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, RO VCAA letter of 
August 2001 and supplemental statement of the case notified 
the veteran and his representative of the evidence necessary 
to substantiate the claim, the evidence which had been 
received, and the evidence to be provided by the claimant.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 
(2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Evaluation  This is an appeal from an initial rating and the 
RO has assigned staged ratings.  The staged ratings will be 
reviewed.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including bipolar disorders, 
is:                        

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........................100
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective 
relationships................................................
.....70
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships..........................................50
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)........................30
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication...10
A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous 
medication.....................................................................
................0

38 C.F.R. § 4.130, Code 9432 (1997-2002).  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning under hypothetical continuum of mental illness.  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  The GAF scores do not equate with the rating 
criteria; however, they do provide evidence as to the medical 
opinion of the extent of the disability.  In many instances 
in the veteran's records, the medical personnel assigned a 
GAF score, without further comment as to the extent of the 
disability.  

A GAF from 71 to 80 represents, if symptoms are present, they 
are transient and expectable reaction to psychosocial 
stressors (e.g. difficulty concentrating after a family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in school work).  

A GAF from 61 to 70 indicates some mild symptoms, (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

A GAF from 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with co-
workers).  

A GAF of 41 to 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

A GAF from 31 to 40 indicates some impairment in reality 
testing or communication OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family and was unable to work).  See Cathell v. 
Brown, 5 Vet. App. 539 (1996).  

Background  The veteran was examined by VA, in January 1998, 
while he was still on active duty.  He reported being 
troubled by the Gulf War.  He was well oriented and coherent.  
He was quite nervous at first but relaxed as the interview 
progressed.  He had little emotional reaction.  In many 
respects, he appeared to have little appropriate affect, 
displaying little if any depression or anxiety later in the 
interview.   Diagnoses were major depressive disorder with 
anxiety (by record) and post traumatic stress disorder (PTSD) 
(by record).  The GAF was 55.  

The veteran was released from active service in April 1998.  

On VA examination in June 1998, the GAF was 65 current/80 
past.  

VA outpatient clinic notes show a GAF of 55 on July 6, 1998.  
The veteran seemed to be doing better at that time.  The same 
physician saw the veteran on July 22, 1998, when the veteran 
admitted to some shoplifting for the rush.  He was feeling a 
little high.  Mental status was basically benign.  He got 
only 4 hours of sleep and worked hard clearing brush for 8 
hours a day.  The GAF was 40.  

A VA counseling record dated in November 1998 concluded that, 
"In reality, no employer would be able to tolerate the 
limitations imposed on this veteran by his disability at this 
time."  

In November 1998, a private clinical psychologist interviewed 
the veteran for his Social Security Administration (SSA) 
claim.  The doctor agreed with a diagnosis of major 
depressive disorder and a secondary diagnosis of PTSD.  The 
GAF was 60.  In December 1998, the psychologist wrote that 
the veteran's mental status was within normal limits, with 
the exception of mood, which reflected the diagnosis of 
depression.  In addition, he was withdrawn from social 
contact in a manner typical of individuals with agoraphobia 
or PTSD of significant proportion.  Otherwise, he related 
well.  There was no psychotic content.  Judgment and insight 
were basically pessimistic.  

In December 1998, a physician reviewed the SSA claim and 
concluded that the veteran demonstrated extreme deficits in 
social functioning and also had marked deficits related to 
depression and fatigue.  He was not capable of sustaining 
full time competitive employment and was judged to meet the 
listing for a bipolar syndrome.  The disability was 
determined to begin, for SSA purposes, on September 20, 1998.  

VA clinical records show GAF's of 40 in January 1999, 50 
current and past in April 1999, and 35 in September 1999.  

The veteran was hospitalized by VA for several days in 
October 1999.  On admission, the GAF was 35 current and 55 
past, on release, it was 45 current and 50 past.  

In November 1999, the RO received the veteran's claim for a 
total disability rating based on individual unemployability 
(TDIU).  

VA outpatient clinical records continued to follow the 
veteran with GAF's of 45 current and 50 past in October 1999, 
45 current and 55 past in December 1999.  The GAF was 55 in 
February 2000, May 2000, and December 2000.  

At his May 2000 RO hearing, the veteran gave sworn testimony 
to the effect that he had not worked since service.  He would 
either stay in bed all day or run around the house doing 
things.  He had a high school graduate equivalence diploma 
and a year of college.  He worked as a mechanic in service.  

On the October 2001 VA examination, the veteran complained of 
manic episodes when he could be up for 2 days or longer.  He 
reported a tendency to steal things under those 
circumstances.  At other times, he became depressed and did 
not want to get out of bed or leave the house.  He reported 
suicidal ideation.  He told of seeing dead bodies during 
Desert Storm and of having intrusive thoughts, recollections, 
flashbacks and nightmares.  He avoided crowds and 
conversations about his experiences.  He described an 
inability to get emotionally close to others, survivor guilt, 
difficulties with concentration, feelings of rage, and a 
startle response.  He reported hypervigilant and repetitious 
behaviors.  

Objectively, the veteran was cooperative and his thought 
processes and content were within normal limits.  Delusions 
and hallucinations were not present at the current time.  He 
noted suicidal and homicidal ideation, but no current plan or 
intent.  He was able to maintain minimal personal hygiene and 
other activities of daily living.  He was fully oriented.  
Long term memory was intact.  Short term memory and 
concentration were impaired.  Speech was slow.  Mood appeared 
to be severely depressed.  His affect was flat.  Impulse 
control was impaired.  Sleep impairment was chronic in 
nature.  The interview indicated that the veteran continued 
to struggle with major symptoms of his bipolar disorder, and 
also met the criteria for PTSD.  

The diagnosis was bipolar disorder, chronic severe, and PTSD, 
chronic, moderate.  The GAF was 41, severe social and 
occupational impairment due to the veteran's service-
connected bipolar disorder.  The examiner commented that the 
veteran could not establish and maintain any effective social 
and occupational relationships due to his service-connected 
bipolar disorder.  The examiner specified that the veteran 
was currently unemployable due to his service-connected 
bipolar disorder.  He was moderately impaired due to PTSD.  

In a September 2002 rating decision, the RO continued a 50 
percent rating in effect as of April 14, 1998 and rated the 
disability as 70 percent disabling from September 20, 1998, 
the date from which SSA determined him to be disabled.  He 
was granted TDIU from November 3, 1999, the date the TDIU 
claim was received.  The veteran has 5 other service-
connected disabilities, all rated as noncompensable.  

Analysis  The VA examination, in January 1998, concluded with 
a GAF of 55.  A GAF from 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with co-workers).  The GAF was 65 on the June 1998 
VA examination.  A GAF from 61 to 70 indicates some mild 
symptoms, (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  In Carpenter, supra, the GAF 
was 55 to 60 and the Court of Appeals for Veterans Claims 
(Court) upheld the determination that the disability was not 
over 50 percent.  Thus, we find that with moderate symptoms 
demonstrated several months before leaving active service and 
mild symptoms demonstrated on examination after leaving 
service, the disability effective in April 1998, when the 
veteran left active service, is no more than 50 percent.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
With reference to the time period from April 14, 1998, to 
July 22, 1998, the Board, as did the RO (see statement of the 
case dated in March 2000), finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2002).  In this regard, the Board finds that there has been 
no showing by the veteran that this service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Similarly, 
the evidence for this time period does not show the veteran 
was unemployable by reason of service-connected disabilities, 
as required for referral for a TDIU rating under 38 C.F.R. 
§ 4.16(b) (2002).  

Evaluation above 50 percent  The RO used a date in September 
1998 as the date of change to a higher level of disability, 
because that was the date SSA found that disability began, 
for SSA purposes.  There are no medical findings to support 
that date and it is not clear why SSA chose that date.  
Turning to VA outpatient clinical records, we see that the 
same physician rendered GAF's of 55 on July 6, 1998 and 40 on 
July 22, 1998.  It is obvious that the doctor found a 
significant change had occurred by the time of the second 
session in July 1998.  A GAF from 31 to 40 indicates some 
impairment in reality testing or communication OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and was unable to work).  See 
Cathell v. Brown, 5 Vet. App. 539 (1996).  The GAF was 45 in 
August and, again, in September 1998.  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  So 
we see that during the summer of 1998, the veteran was either 
unable to work or unable to keep a job.  Thereafter, there 
were higher evaluations, but there were still frequent GAF's 
in the 40's, variations which are not uncommon with 
psychiatric disabilities.  On the most recent examination, 
the GAF was 41, indicating that the veteran was at the very 
bottom of the range where a person is unable to keep a job.  
Review of the GAF scores shows that the major change happened 
with the July 22, 1998 clinical record and the date of that 
record should be the effective date of the increased rating.  

Next we turn to the extent of increase.  The 70 percent 
rating assigned contemplates occupational and social 
impairment, with deficiencies in most areas, difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); inability to establish and maintain 
effective relationships.  The rating criteria provide 
examples of symptoms consistent with this level of 
disability.  The criteria for the 70 percent rating 
contemplate a situation where the veteran experiences 
difficulty in adapting to work or a worklike setting; 
however, he can work.  On the other hand, the criteria for 
the 100 percent rating contemplate a situation where the 
veteran can not work; where there is total occupational and 
social impairment.  Here, again, the rating criteria detail 
symptoms which are examples "such as" those which would 
prevent a person from working.  While none of those examples 
are shown in this case, the basic criteria, total 
occupational and social impairment, are met.  Therefore, the 
Board concludes that from the time of the July 22, 1998 VA 
clinical note when a VA physician said the GAF was 40 
("unable to work," DSM-IV), the veteran has met the 
criteria for a 100 percent rating under the schedule.  


ORDER

An evaluation in excess of 50 percent for the service-
connected bipolar disorder is denied for the period prior to 
July 22, 1998.  A 100 percent evaluation for the service-
connected bipolar disorder is granted as of July 22, 1998.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

